[Cite as Cleveland v. Bermudez, 2020-Ohio-4296.]

                                    OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

CITY OF CLEVELAND,                                 :

                Plaintiff-Appellee,                :
                                                             No. 109018
                v.                                 :

DANIEL BERMUDEZ,                                   :

                Defendant-Appellant.               :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: REVERSED AND REMANDED
                RELEASED AND JOURNALIZED: September 3, 2020


                     Criminal Appeal from the Cleveland Municipal Court
                                Case No. 2014 CRB 025018


                                           Appearances:

                Barbara A. Langhenry, Cleveland Director of Law, Karrie
                Howard, Chief Prosecutor, and Nicholas Kolar, Assistant
                City Prosecutor, for appellee.

                Mark A. Stanton, Cuyahoga County Public Defender, and
                Robert McCaleb, Assistant Public Defender, for appellant.


KATHLEEN ANN KEOUGH, P.J.:

                  Defendant-appellant, Daniel Bermudez, appeals the trial court’s

decision denying his motion to dismiss. For the reasons that follow, we reverse his
convictions and remand to the trial court to conduct an evidentiary hearing on

Bermudez’s motion.

              On August 28, 2014, Bermudez was charged with one count each of

domestic violence in violation of R.C. 2919.25, and assault in violation of Cleveland

Codified Ordinances 621.03 — both first-degree misdemeanors.           A registered

warrant was issued on the same day.

              On June 25, 2019, Bermudez was arrested on the outstanding

warrant.   On August 5, 2019, he filed a motion to dismiss contending that

prosecution did not commence within the relevant statute of limitations pursuant to

R.C. 2901.13(A)(1)(b). Bermudez also requested an oral hearing on his motion. On

the same morning that the motion was scheduled to be heard, the city filed its

opposition to Bermudez’s motion. The trial court summarily denied the motion in

open court without taking any testimony or hearing any argument.

              On a later day, a bench trial commenced where following the close of

testimony, the trial court found Bermudez guilty of domestic violence and assault,

and sentenced him to 180 days in jail for each offense. The court ordered that he

serve 30 days in jail and suspended the remaining days. Following his jail sentence,

Bermudez was to serve three years of active probation with conditions, including

completing domestic violence intervention and education training and performing

100 hours of community work service. The trial court denied Bermudez’s request

for a stay of sentence pending appeal.
                Bermudez now appeals, contending in his sole assignment of error

that the trial court erred in denying his motion to dismiss because the city failed to

commence prosecution of the case within the applicable two-year statute-of-

limitations period.

                The standard of review for a trial court’s ruling upon a motion to

dismiss for failure to comply with the statute of limitation “‘involves a mixed

question of law and fact. Therefore, we accord due deference to a trial court’s

findings of fact if supported by competent, credible evidence, but determine

independently if the trial court correctly applied the law to the facts of the case.’”

State v. Bess, 182 Ohio App.3d 364, 2009-Ohio-2254, 912 N.E.2d 1162, ¶ 23 (8th

Dist.), quoting State v. Stamper, 4th Dist. Lawrence No. 05CA21, 2006-Ohio-722,

¶ 30.

                For first-degree misdemeanors, prosecution must commence within

two years. R.C. 2901.13(A)(1)(b). The word “commenced” is defined as:

        A prosecution is commenced on the date an indictment is returned or
        an information filed, or on the date a lawful arrest without a warrant is
        made, or on the date a warrant, summons, citation, or other process is
        issued, whichever occurs first. A prosecution is not commenced by the
        return of an indictment or the filing of an information unless
        reasonable diligence is exercised to issue and execute process on the
        same. A prosecution is not commenced upon issuance of a warrant,
        summons, citation, or other process, unless reasonable diligence is
        exercised to execute the same.

R.C. 2901.13(F). “‘[A] prosecution is not commenced so as to toll the running of the

statute of limitations merely by the issuance of a summons or warrant. It is

commenced by the issuance of a summons or warrant plus the exercise of reasonable
diligence to execute the same.’” State v. Hawkins, 8th Dist. Cuyahoga No. 107821,

2019-Ohio-5133, ¶ 15, quoting State v. Morris, 20 Ohio App.3d 321, 322, 486 N.E.2d

168 (10th Dist.1984); see also Crim.R. 4(D) (“A prosecution is not commenced upon

issuance of a warrant, summons, citation, or other process unless reasonable

diligence is exercised to execute the same.”).

              Reasonable diligence will depend on the facts and circumstances of

each particular case. Sizemore v. Smith, 6 Ohio St.3d 330, 332, 453 N.E.2d 632

(1983). The Supreme Court of Ohio, quoting Black’s Law Dictionary 412 (5th

Ed.1979), has defined “reasonable diligence” as “‘[a] fair, proper and due degree of

care and activity, measured with reference to the particular circumstances; such

diligence, care, or attention as might be expected from a man of ordinary prudence

and activity.’” Sizemore at id. In general, the prosecution exercises “reasonable

diligence” when it can demonstrate that it made an effort to serve the summons in a

manner provided by Crim.R. 4(D). State v. Stevens, 8th Dist. Cuyahoga No. 67400,

1994 Ohio App. LEXIS 5772, 4 (Dec. 22, 1994), citing Morris at 323.

              Once a defendant raises the issue that the statute of limitations has

expired, the burden shifts to the state to show that it exercised reasonable diligence

to execute process and therefore tolling the statutory time. Hawkins at ¶ 16, citing

Stamper, 4th Dist. Lawrence No. 05CA21, 2006-Ohio-722 at ¶ 32, citing State v.

Climaco, Climaco, Seminatore, Lefkowitz & Garofoli Co., L.P.A., 85 Ohio St.3d 582,

586, 709 N.E.2d 1192 (1999).
              In this case, the charges stemmed from an incident that allegedly

occurred “on or about August 25, 2014.” Accordingly, prosecution had to commence

within two years, or August 25, 2016. The city filed a criminal complaint against

Bermudez on August 28, 2014, and issued a registered warrant. Nothing in the

record before this court indicates that the city made any attempt to execute the

warrant or notify Bermudez of the pending charges until his arrest on June 25, 2019.

Accordingly, Bermudez has satisfied his burden of raising the issue that the statute

of limitations expired. The burden now shifts to the city to demonstrate that it

exercised reasonable diligence in executing the warrant or that a tolling event

occurred.

              The city contends on appeal, as it did in the trial court, that the case

was commenced within the applicable two-year statute of limitations because in

2015, the “case was placed in collections and a summons was issued via registered

mail using his current address informing [Bermudez] of the charges and the

corresponding date for arraignment.” Our review of the record reveals that the

court’s docket contains an entry dated December 4, 2015, that states: “Case Placed

[i]n Collections[.] Bermudez, Daniel was sent notice for $127.00[.] Printed on

12/04/2015 12:33:08.76.”     The record before this court does not contain any

summons or documentation demonstrating that the city sent notice of any type to

Bermudez by registered mail or by any other means. In fact, when this notice was

supposedly sent, no scheduled arraignment date existed. Accordingly, the issue

remains whether the city exercised reasonable diligence.
              Additionally, the statute of limitations period may be tolled when the

accused purposely avoids prosecution. Pursuant to R.C. 2901.13(H),

      [t]he period of limitation shall not run during any time when the
      accused purposely avoids prosecution. Proof that the accused departed
      this state or concealed the accused’s identity or whereabouts is prima-
      facie evidence of the accused’s purpose to avoid prosecution.

              The Ohio Supreme Court opined that the term “prosecution” should

be read in the more general sense, and that it “is not limited to the crimes of which

authorities are aware or for which the accused has been indicted.” State v. Bess, 126

Ohio St.3d 350, 2010-Ohio-3292, 933 N.E.2d 1076, ¶ 31. Accordingly, the Supreme

Court held that “the statute of limitations is tolled for all offenses committed by an

accused during the time when the accused purposely avoids prosecution for any

offense, regardless of whether an indictment has been returned or whether the

underlying criminal activity has been discovered.” Id. at ¶ 32; Sate v. Mason, 8th

Dist. Cuyahoga No. 102343, 2015-Ohio-3034.

              However, this presumption is rebuttable, however, and the accused

may demonstrate that he had no intention or purpose of avoiding prosecution when

he left the state. State v. Martin, 8th Dist. Cuyahoga No. 100753, 2015-Ohio-761, ¶

14, citing State v. Taylor, 9th Dist. Lorain No. 97CA006804, 1998 Ohio App. LEXIS

2791 (June 24, 1998). Accordingly, the issue remains whether Bermudez rebutted

the presumption that he “purposely” avoided prosecution for the offenses that

allegedly occurred in 2014.
              The trial court did not conduct an evidentiary hearing on Bermudez’s

motion despite his request for an oral hearing. When the motion was set for hearing,

the trial court summarily, and rather abruptly, denied it without considering any

discussion or argument from the parties. Additionally, the trial court made no

factual findings at the time when it denied the motion for this court to consider.

              Cleveland Municipal Court Loc.R. 7.02 provides,

      [M]ost motions shall be determined without oral argument. Oral
      hearings will be permitted where:

      1. the disposition of the motion turns upon a disputed fact

      2. the disposition of the motion turns upon evidence which cannot be
      presented in documentary form

      3. for good cause shown.

              Our review of Bermudez’s motion to dismiss and the city’s opposition,

reveals that Loc.R. 7.02 was satisfied because the disposition of Bermudez’s motion

turns on disputed facts. Specifically, whether the city exercised reasonable diligence

in executing the registered warrant, whether Bermudez’s relocation following the

alleged incident was to purposely avoid prosecution, and whether Bermudez could

present any evidence to rebut any presumption that his relocation was to purposely

avoid prosecution. Accordingly, we find that the trial court’s summary disposition

of the Bermudez’s motion was an abuse of discretion and deprives this court

meaningful appellate review. The assignment of error is sustained.

              Judgment reversed and the case is remanded to the trial court to

conduct an evidentiary hearing on Bermudez’s motion to dismiss.
      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

Cleveland Municipal Court to carry this judgment into execution. Case remanded

to the trial court for further proceedings consistent with this opinion.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, PRESIDING JUDGE

MICHELLE J. SHEEHAN, J., and
MARY EILEEN KILBANE, J., CONCUR